Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

 

Office of the

Richmond County Clerk
130 Stuyvesant Place
Staten Island, NY 10301

   

 

 

 

 

 

 

 

 

 

 

Hon. Stephen J. Fiala, County Clerk A
Recording and Endorsement Cover Page

Document Id: 000000000186412 Document Date; 05/21/2007 Preparation Date: 06/04/2007
Document Type: 3 MORTGAGE
Document Page Count: 00022
PRESENTER: RETURN TO;
SEARCHNY SEARCHNY
111 JOHN STREET 111 JOHN STREET

IREP-T07~-505940
NEW YORK NY, 10038 NEW YORK NY, 10038

PROPERTY DATA # OF BLOCKS aL # OF LOTS Z
Block Lot Unit Address
7048 1061 Entire Lot 287 15 WIRT AVENUE
Property Type: Condo
PARTIES
MORTGAGOR INDEX MORTGAGEE INDEX
FRANK MAGLIO MERS
15 WIRT AVENUE P.O. BOX 2026
STATEN ISLAND NY, 10309 FLINT MI, 48501
Mortgage Cons; $271,200.00
PAYMENT DETAIL

Make Checks Payable to;
Richmond County Clerk: 74.00 Recording Fees FE
Richmond County Clerk: 5,529.60 Mortgage Tax ES PAID

Total Payments For This Document; 5,603.60

see ee ee eee a ae eer ee ee eee ee eee aS SSS SS Se SS SS SS See ee

 

EXAM pd [pare bho lo>

RECORDED IN RICHMOND COUNTY

LAND DoOoc= os
24 -MORTGAGES SOS2o 9 JUN 21 2007
NTAX? CY 5490 $57527.460

06/21/2007 12248:58 Pin,

RECEIPT: 38413 Fee: She
RICHMOND COUNTY CLERK sein TY CLERK
OGN

 

 

 

EXHIBIT

B

tabbles*
Case 1-15-41734-nhIl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

After Recording Return To:

Return To:
IREP NBU/SETTLEMENTS

Integrated Real Estate Processing
290 Bilmar Drive

Pittsburgh, PA 15205

 

[Space Above This Line For Recording Data]

 

Loan Number i

MIN:

MORTGAGE
WORDS USED OFTEN IN THIS DOCUMENT

(A) "Security Instrument." This document, which is dated MAY 21, 2007, together with all Riders to this document, will be
called the "Security Instrument."

(B) "Borrower." FRANK MAGLIO, A MARRIED MAN, whose address is 15 WIRT AVENUE, UNIT 287, STATEN
ISLAND, NEW YORK 10309 sometimes will be called "Borrower" and sometimes simply "I" or "me."

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting solely as a
nominee for Lender and Lender’s successors and assigns. MERS is organized and existing under the laws of Delaware, and has
an address and telephone number of P.O. Box 2026, Flint, Ml 48501-2026, tel. (888) 679-MERS. FOR PURPOSES OF
RECORDING THIS MORTGAGE, MERS IS THE MORTGAGEE OF RECORD.

(D) “Lender. HOUSEHOLD FINANCE REALTY CORPORATION OF NEW YORK will be called “Lender.” Lender is a
corporation or association which exists under the laws of DELAWARE. Lender’s address is 111 CONGRESSIONAL BLVD,
SUITE 500, CARMEL, INDIANA 46032.

(E) “Note.” The note signed by Borrower and dated MAY 21, 2007, will be called the "Note." The Note shows that I owe
Lender TWO HUNDRED SEVENTY-ONE THOUSAND TWO HUNDRED AND 00/100ths Dollars (U.S.$271,200.00) plus
interest and other amounts that may be payable. I have promised to pay this debt in Periodic Payments and to pay the debt in full
by MAY 25, 2037.

(F) "Property." The property that is described below in the section titled "Description of the Property,” will be called the
"Property."

(G) “Loan.” The "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due
under the Note, and all sums due under this Security Instrument, plus interest.

(H) "Sums Secured." The amounts described below in the section tiled “Borrower's Transfer to Lender of Rights in the
Property” sometimes will be called the "Sums Secured.”

(D) "Riders." All Riders attached to this Security Instrument that are signed by Borrower will be called "Riders." The
following Ridets are to be signed by Borrower [check box as applicable]:

Adjustable Rate Rider (§] Condominium Rider (Second Home Rider
(Balloon Rider CiPlanned Unit Development Rider C1 Other(s) (specify)
(1-4 Family Rider D1 Biweekly Payment Rider

NEW YORK-Single Family-Fannie Mae/Freddie Mec UNIFORM INSTRUMENT Form 3033 1/01 (page J of 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

(0) "Applicable Law." All controlling applicable federal, state and local statutes, regulations, ordinances and administrative
rules and orders (that have the effect of law) as well as all applicable final, non-appealable, judicial opinions will be called
"Applicable Law,"

(K) "Community Association Dues, Fees, and Assessments." Al] dues, fees, assessments, and other charges that are imposed
on Borrower or the Property by a condominium association, homeowners association or similar organization will be called
"Community Association Dues, Fees, and Assessments."

(L) "Electronic Funds Transfer." "Electronic Funds Transfer" means any transfer of money, other than by check, draft, or
similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape so
as lo order, instruct, or authorize a financial institution to debit or credit an account. Some common examples of an Electronic
Funds Transfer are point-of-sale transfers (where a card such as an asset or debit card is used at a merchant), automated teller
machine (or ATM) transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.

(M) "Escrow Items." Those items that are described in Section 3 will be called "Escrow Items."

(N) "Miscellaneous Proceeds." "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds
paid by any third party (other than Insurance Proceeds, as defined in, and paid.under the coverage described in, Section 5) for:
(i) damage to, or destruction of, the Property; (ii) Condemnation or other taking of all or any part of the Property; (iii)
conveyance in lieu of Condemnation or sale to avoid Condemnation; or (iv) misrepresentations of, or omissions as to, the value
and/or condition of the Property. A taking of the Property by any governmental authority by eminent domain is known as
"Condemnation."

(O) "Mortgage Insurance." “Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default
on, the Loan,

(P) "Periodic Payment." The regularly scheduled amount due for (i) principal and interest under the Note, and (ii) any amounts
under Section 3 will be called "Periodic Payment."

(Q) "RESPA." "RESPA” means the Real Estate Setdement Procedures Act (12 U.S.C. $2601 et seq.) and its implementing
regulation, Regulation X (24 C.F.R, Part 3500), as they might be amended from time to time, or any additional or successor
legislation or regulation that governs the same subject matter. As used in this Security Instrument, "RESPA" refers to all
requirements and restrictions that are imposed in regard to a “federally related mortgage loan" even if the Loan does not qualify
as a “federally related mortgage loan" under RESPA.

BORROWER’S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

] mortgage, grant and convey the Property to MERS (solely as nominee for Lender and Lender's successors in interest) and its
successors in interest subject to the terms of this Security Instrument. This means that, by signing this Security Instrument, I am
giving Lender those rights that are stated in this Security Instrument and also those rights that Applicable Law gives to lenders
who hold mortgages on real property. 1 am giving Lender these rights to protect Lender from possible losses that might result if
I fail to;

(A) Pay all the amounts that | owe Lender as stated in the Note including, but not limited to, al] renewals, extensions and

modifications of the Note;

(B) Pay, with interest, any amounts that Lender spends under this Security Instrument to protect the value of the Property

and Lender's rights in the Property; and

(C) Keep all of my other promises and agreements under this Sccurity Instrument and the Note.
1 understand and agree that MERS holds only legal title to the rights granted by me in this Security Instrument, but, if necessary
to comply with law or custom, MERS (as nominee for Lender and Lender's successors and assigns) has the right:

(A) lo exercise any or all of those rights, including, but not limited to, the right (o foreclose and sell the Property; and

(B) to take any action required of Lender including, but not limited to, releasing and canceling this Security Instrument.
DESCRIPTION OF THE PROPERTY
I give MERS (solely as nominee for Lender and Lender's successors in interest) rights in the Property described in (A) through
(G) below:

(A) The Property which is located at_ 15 WIRT AVENUE, UNIT 287

' {Street]
STATEN ISLAND , New York 10309 5
(City, Town or Village] [Zip Code]
This Property is in RICHMOND County. It has the following legal description:
SEE ATTACHED SCHEDULE "A"

NEW YORK-Single Family—Fannie Mac/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 2 of 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

(B) All buildings and other improvements that are located on the Property described in subsection (A) of this section;

(C) All rights in other property that I have as owner of the Property described.in subsection (A) of this section. These rights
are known as “easements and appurtenances attached to the Property,"

(D) All rights that I have in the land which lies in the streets or roads in front of, or next to, the Property described in
subsection (A) of this section;

(E) All fixtures that are now or in the future will be on the Property described in subsections (A) and (B) of this section;

(F) All of the rights and property described in subsections (B) through (E) of this section thal I acquire in the future; and
(G) All replacements of or additions to the Property described in subsections (B) through (F) of this section and al]
Insurance Proceeds for loss or damage to, and all Miscellaneous Proceeds of the Property described in subsections (A)
through (F) of this section.

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER’S OBLIGATION TO DEFEND
OWNERSHIP OF THE PROPERTY

I promise that: (A) I lawfully own the Property; (B) I have the right to mortgage, grant and convey the Property to Lender; and
(C) there are no outstanding claims or charges against the Property, except for those which are of public record.

I give a general warranty of title to Lender. This means that 1 will be fully responsible for any losses which Lender suffers
because someone other than myself has some of the rights in the Property which I promise that I have. | promise that ] will
defend my ownership of the Property against any claims of such rights.

PLAIN LANGUAGE SECURITY INSTRUMENT

This Security Instrument contains promises and agreements that are used in real property security instruments all over the
country. It also contains other promises and agreements that vary in different parts of the country. My promises and agreements
are stated in “plain language."

COVENANTS

I promise and | agree with Lender as follows:

1. Borrower’s Promise to Pay. I will pay to Lender on time principal and imterest due under the Note and any
prepayment, late charges and other amounts due under the Note. | will also pay all amounts for Escrow Items under Section 3 of
this Security Instrument.

Payments due under the Note and this Security Instrument shall be made in U.S. currency. If any of my payments by check
or other payment instrument is returned to Lender unpaid, Lender may require my payment be made by: (a) cash; (b) money
order; (c) certified check, bank check, treasurer's check or cashier’s check, drawn upon an institution whose deposits are insured
by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location required in the Note, or at another location
designated by Lender under Section 15 of this Security Instrument. Lender may return or accept any payment or partial payment
if it is for an amount that is less than the amount thai is then due. If Lender accepts a lesser payment, Lender may refuse to
accept a lesser payment that | may make in the future and does not waive any of its rights. Lender is not obligated to apply such
lesser payments when it accepts such payments. If interest on principal accrues as if all Periodic Payments had been paid when
due, then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until ] make payments to
bring the Loan current. If1 do not do so within a reasonable period of time, Lender will either apply such funds or return them
to me. In the event of foreclosure, any unapplied funds will be applied to the outstanding principal balance immediately prior to
foreclosure. No offset or claim which I might have now or in the future against Lender will relieve me from making payments
due under the Note and this Security Instrument or keeping al] of my other promises and agreements secured by this Security
Instrument.

NEW YORK-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 3 of 13 pages)

  
Case 1-15-41734-nhIl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

2. Application of Borrower’s Payments and Insurance Proceeds. Unless Applicable Law or this Section 2 requires
otherwise, Lender will apply each of my payments that Lender accepts in the following order:
First, to pay interest due under the Note;

Next, to pay principal due under the Note; and

Next, to pay the amounts due Lender under Scction 3 of this Security Instrument.

Such payments will be applied to each Periodic Payment in the order in which it became due.
Any remaining amounts will be applied as follows:

First, to pay any late charges;

Next, to pay any other amounts due under this Security Instrument; and

Next, to reduce the principal balance of the Note.

If Lender receives a payment from me for a late Periodic Payment which includes a sufficient amount to pay any late charge
due, the payment may be applied to the late Periodic Payment and the late charge. If more than one Periodic Payment is due,
Lender may apply any payment received from me: First, to the repayment of the Periodic Payments that are due if, and to the
extent that, each payment can be paid in full; Next, to the extent that any excess exists after the payment is applied to the full
payment of one or more Periodic Payments, such excess may be applied to any late charges due.

Voluntary prepayments will be applied as follows: First, to any prepayment charges; and Next, as described in the Note.

Any application of payments, Insurance Proceeds, or Miscellaneous Proceeds to principal due under the Note will not
extend or postpone the due date of the Periodic Payments or change the amount of those payments.

3. Monthly Payments For Taxes And Insurance.

(a) Borrower's Obligations. I will pay to Lender all amounts necessary to pay for taxes, assessments, water charges, sewer
rents and other similar charges, ground leasehold payments or rents (if any), hazard or property insurance covering the Property,
flood insurance (if any), and any required Mortgage Insurance, or a Loss Reserve as described in Section 10 in the place of
Mortgage Insurance. Each Periodic Payment will include an amount to be applied toward payment of the following items which
are called "Escrow Items:"

(1) The taxes, assessments, water charges, sewer rents and other similar charges, on the Property which under Applicable

Law may be superior to this Security Instrument as a Lien on the Property, Any claim, demand or charge that is made

against property because an obligation has not been fulfilled is known as a “Lien,”

(2) The leasehold payments or ground rents on the Property (if any);

(3) The premium for any and all insurance required by Lender under Section 5 of this Security Instrument;

(4) The premium for Mortgage Insurance (if any);

(5) The amount I may be required to pay Lender under Section 10 of this Security Instrument instead of the payment of the

premium for Mortgage Insurance (if any); and

(6) If required by Lender, the amount for any Community Association Dues, Fees, and Assessments.

After signing the Note, or at any time during its term, Lender may include these amounts as Escrow Items. The monthly
payment 1 will make for Escrow ltems will be based on Lender's estimate of the annual amount required,

1 will pay all of these amounts to Lender unless Lender tells me, in writing, that | do not have to do so, or unless
Applicable Law requires otherwise. | will make these payments on the same day that my Periodic Paymenis of principal and
interest are due under the Note.

The amounts that I pay to Lender for Escrow Items under this Section 3 will be called "Escrow Funds." I will pay Lender
the Escrow Funds for Escrow Items unless Lender waives my obligation to pay the Escrow Funds for any or all Escrow Items,
Lender may waive my obligation to pay to Lender Escrow Funds for any or all Escrow Items at any time. Any such waiver must
be in writing, In the event of such waiver, I will pay directly, when and where payable, the amounts due for any Escrow Items
for which payment of Escrow Funds has been waived by Lender and, if Lender requires, Will promptly send to Lender receipts
showing such payment within such time period as Lender may require. My obligation to make such payments and to provide
receipts will be considered to be a promise and agreement contained in this Security Instrument, as the phrase “promises and
agreements" is used in Section 9 of this Sccurity Instrument. If J am obligated to pay Escrow Items directly, pursuant to a
waiver, and I fail to pay the amount due for an Escrow Item, Lender may pay that amount and I will then be obligated under
Section 9 of this Security Instrument to repay to Lender, Lender may reyoxe the waiver as to any or all Escrow Ttems at any time
by a notice given in accordance with Section 15 of this Security Instrument and, upon the revocation, I will pay to Lender all
Escrow Funds, and in amounts, that are then required under this Section 3.

1 promise to promptly send to Lender any notices that I receive of Escrow Item amounts to be paid, Lender will estimate
from time to time the amount of Escrow Funds [ will have to pay by using existing assessments and bills and reasonable
estimates of the amount ! will have to pay for Escrow Items in the future, unless Applicable Law requires Lender to use another
method for determining the amount I am to pay.

(e So 5 aed _ Mac UNIFORM INSTRUMENT Form 3033 W/01 @age 4 of 13 pages)
Case 1-15-41734-nhIl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

Lender may, at any time, collect and hold Escrow Funds in an amount sufficient to permit Lender to apply the Escrow
Funds at the time specified under RESPA. Applicable Law puts limits on the total amount of Escrow Funds Lender can at any
time collect and hold. This total amount cannot be more than the maximum amount a lender could require under RESPA. If
there is another Applicable Law that imposes a lower limit on the total amount of Escrow Funds Lender can collect and hold,
Lender will be limited to the lower amount.

(b) Lender’s Obligations. Lender will keep the Escrow Funds in a savings or banking institution which has its deposits
insured by a federal agency, instrumentality, or entity, or in any Federal Home Loan Bank. If Lender is such a savings or
banking institution, Lender may hold the Escrow Funds. Lender will use the Escrow Funds to pay the Escrow Items no later
than the time allowed under RESPA or other Applicable Law. Lender will give to me, without charge, an annual accounting of
the Escrow Funds, That accounting will show all additions to and deductions from the Escrow Funds and the reason for each
deduction.

Lender may not charge me for holding or keeping the Escrow Funds, for using the Escrow Punds to pay Escrow Items, for
making a yearly analysis of my payment of Escrow Funds or for receiving, or for verifying and totaling assessments and bills.
However, Lender may charge me for these services if Lender pays me interest on the Escrow Funds and if Applicable Law
permits Lender to make such a charge. Lender will not be required to pay me any interest or earnings on the Escrow Funds
unless either (1) Lender and I agree in writing that Lender will pay interest on the Escrow Funds, or (2) Applicable Law requires
Lender to pay interest on the Escrow Funds.

(c) Adjustments to the Escrow Funds. Under Applicable Law, there is a limit on the amount of Escrow Funds Lender
may hold. If the amount of Escrow Funds held by Lender exceeds this limit, then there will be an excess amount and RESPA
requires Lender to account to me in a special manner for the excess amount of Escrow Funds.

If, at any time, Lender has not received enough Escrow Funds to make the payments of Escrow Items when the payments
are due, Lender may tell me in writing that an additional amount is necessary. I will pay to Lender whatever additional amount
is necessary to pay the Escrow Items when the payments are due, but the number of payments will not be more than 12.

When I have paid all of the Sums Secured, Lender will promptly refund to me any Escrow Funds that are then being held
by Lender. .

4. Borrower’s Obligation to Pay Charges, Assessments And Claims. I will pay all taxes, assessments, water charges,
sewer rents and other similar charges, and any other charges and fines that may be imposed on the Property and that may be
superior to this Security Instrument. I will also make ground rents or payments due under my lease if J am a tenant on the
Property and’ Community Association Dues, Fees, and Assessments (if any) due on the Property. If these items are Escrow
Items, 1 will do this by making the payments as described in Section 3 of this Security Instrument. In this Security Instrument,
the word "Person" means any individual, organization, governmental authority or other party.

1 will promptly pay or satisfy all Liens against the Property that may be superior to this Security Instrument. However, this
Security Instrument does not require me to satisfy a superior Lien if: (a) I agree, in writing, to pay the obligation which gave
rise to the superior Lien and Lender approves the way in which I agree to pay that obligation, but only so long as I am
performing such agreement; (b) in good faith, 1 argue or defend against the superior Lien in a lawsuit so that in Lender’s
opinion, during the lawsuit, the superior Lien may not be enforced, but only until the lawsuit ends; or (c) I secure from the
holder of that cther Lien an agreement, approved in writing by Lender, that the Lien of this Security Instrument is superior to
the Lien held by that Person. If Lender determines that any part of the Property is subject to a superior Lien, Lender may give
Borrower a notice identifying the superior Lien. Within 10 days of the date on which the notice is given, Borrower shall pay or
satisfy the superior Lien or take one or more of the actions mentioned in this Section 4.

Lender also may require me to pay a one-time charge for an independent real estate tax reporting service used by Lender in
connection with the Loan, unless Applicable Law does not permit Lender to make such a charge.

5. Borrower’s Obligation to Maintain Hazard Insurance or Property Insurance. I will obtain hazard or property
insurance to cover all buildings and other improvements that now are, or in the future will be, located on the Property. The
insurance will cover loss or damage caused by fire, hazards normally covered by “Extended Coverage” hazard insurance
policies, and any other hazards for which Lender requires coverage, including, but not limited to earthquakes and floods. The
insurance will be in the amounts (including, but not limited to, deductible levels) and for the periods of time required by Lender.
What Lender requires under the last sentence can change during the term of the Loan. I may choose the insurance company, but
my choice is subject to Lender’s right to disapprove. Lender may not disapprove my choice unless the disapproval is reasonable.
Lender may require me to pay either (a) a one-time charge for flood zone determination, certification and tracking services, or
(b) a one-time charge for flood zone determination and certification services and subsequent charges each time remappings or
similar changes occur which reasonably might affect the flood zone determination or certification. If I disagree with the flood
zone determination, I may request the Federal Emergency Management Agency to review the flood zone determination and I
promise to pay any fees charged by the Federal Emergency Management Ageacy for its review.

NEW — — Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 5 of 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

If I fail to maintain any of the insurance coverages described above, Lender may obtain insurance coverage, at Lender's
option and my expense. Lender is under no obligation to purchase any particular type or amount of coverage. Therefore, such
coverage will cover Lender, but might or might not protect me, my equity in the Property, or the contents of the Property,
against any risk, hazard or liability and might provide greater or lesser coverage than was previously in effect. I acknowledge
that the cost of the insurance coverage so obtained might significantly exceed the cost of insurance that J could have obtained.
Any amounts disbursed by Lender under this Section 5 will become my additional debt secured by this Security Instrument.
These amounts will bear interest at the interest rate set forth in the Note from the date of disbursement and will be payable with
such interest, upon notice from Lender to me requesting payment.

All of the insurance policies and rencwals of those policies will include what is known as a "Standard Mortgage Clause" to
protect Lender and will name Lender as mortgagee and/or as an additional loss payee, The form of all policies and renewals will
be acceptable to Lender. Lender wiil have the right to hold the policies and renewal certificates, If Lender requires, | will
promptly give Lender all receipts of paid premiums and renewal notices that I receive.

If I obtain any form of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the
Property, such policy will include a Standard Mortgage Clause and will name Lender as mortgagee and/or as an additional loss
payee.

If there is a loss or damage to the Property, I will promptly notify the insurance company and Lender. If I do not promptly
prove to the insurance company that the loss or damage occurred, then Lender may do so.

The amount paid by the insurance company for loss or damage to the Property is called "Insurance Proceeds." Unless
Lender and I otherwise agree in writing, any Insurance Proceeds, whether or not the underlying insurance was required by
Lender, will be used to repair or to restore the damaged Property unless: (a) it is not economically feasible to make the repairs or
restoration; (b) the use of the Insurance Proceeds for that purpose would lessen the protection given to Lender by this Security
Instrument; or (c) Lender and I have agreed in writing not to use the Insurance Proceeds for that purpose. During the period that
any repairs or restorations are being made, Lender may hold any Insurance Proceeds until it has had an opportunity to inspect
the Property to verify that the repair work has been completed to Lender's satisfaction. However, this inspection will be done
promptly. Lender may make payments for the repairs and restorations in a single payment or in a series of progress payments as
the work is completed. Unless Lender and I agree otherwise in writing or unless Applicable Law requires otherwise, Lender is
not required to pay me any interest or camings on the Insurance Proceeds. I will pay for any public adjusters or other third
parties that |] hire, and their fees will not be paid out of the Insurance Proceeds. If the repair or restoration is not economically
feasible or if it would lessen Lender’s protection under this Security Instrument, then the Insurance Proceeds will be used to
reduce the amount that J owe to Lender under this Security Instrument. Such Insurance Proceeds will be applied in the order
provided for in Section 2. If any of the Insurance Proceeds remain after the amount that I owe to Lender has been paid in full,
the remaining Insurance Proceeds will be paid to me.

If 1 abandon the Property, Lender may file, negoliate and settle any available insurance claim and related matters. If ldo
not answer, within 30 days, a notice from Lender stating that the insurance company has offered to settle a claim, Lender may
negotiate and settle the claim. The 30-day period will begin when the notice is given. In either event, or if Lender acquires the
Property under Section 22 of this Security Instrument or otherwise, ! give Lender my rights (o any Insurance Proceeds in an
amount not greater than the amounts unpaid under the Note and this Security Instrument. | also give Lender any other of my
rights (other than the right to any refund of unearned premiums that I paid) under all insurance policies covering the Property, if
the rights are applicable tw the coverage of the Property. Lender may use the Insurance Proceeds either to repair or restore the
Property or to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Borrower’s Obligations to Occupy The Property. I will occupy the Property and use the Property as my principal
residence within 60 days after I sign this Security Instrument. | will continue to occupy the Property and Lo use the Property as
my principal residence for at least one year. The one-year period will begin when I first occupy the Property. However, I will
not have to occupy the Property and use the Property as my principal residence within the time frames set forth above if Lender
agrees in writing that I do not have to do so. Lender may not refuse to agree unless the refusal is reasonable. | also will not have
to occupy the Property and use the Property as my principal residence within the time frames set forth above if extenuating
circumstances exist which are beyond my control.

7, Borrower's Obligations to Maintain And Protect The Property And to Fulfill Any Lease Obligations.

(a) Maintenance and Protection of the Property. I will not destroy, damage or harm the Property, and 1 will not allow
the Property to deteriorate. Whether or not I am residing in the Property, I wil! keep the Property in good repair so that it will
not deteriorate or decrease in value due to its condition. Unless it is determined under Section 5 of this Security Instrument that
repair is not economically feasible, I will promptly repair the Property if damaged to avoid further deterioration or damage. If
insurance or Condemnation (as defined in the definition of Miscellaneous Proceeds) proceeds are paid because of loss or damage
to, or Condemnation of, the Property, 1 will repair or restore the Property only if Lender has released those proceeds for such
purposes. Lender may pay for the repairs and restoration out of proceeds in a single payment or in a series of progress payments
as the work is completed. If the insurance or Condemnation proceeds are not sufficient to repair or restore the Property, |
promise to pay for the completion of such repair or restoration,

NEW canta ian Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 6 of 13 pages)
Case 1-15-41734-nhIl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

(b) Lender’s Inspection of Property. Lender, and others authorized by Lender, may enter on and inspect the Property.
They will do so in a reasonable manner and at reasonable times. If it has a reasonable purpose, Lender may inspect the inside of
the home or other improvements on the Property. Before or at the time an inspection is made, Lender will give me notice staling
a reasonable purpose for such interior inspection.

8. Borrower’s Loan Application. If, during the application process for the Loan, I, or any Person or entity acting at my
direction or with my knowledge or consent, made false, misleading, or inaccurate statements to Lender about information
important to Lender in determining my eligibility for the Loan (or did not provide Lender with such information), Lender will
\reat my actions as a default under this Security Instrument. False, misleading, or inaccurate statements about information
important to Lender would include a misrepresentation of my intention to occupy the Property as a principal residence. This is
just one example of a false, misleading, or inaccurate statement of important information.

9. Lender’s Right to Protect Its Rights in The Property. If: (a) 1 do not keep my promises and agreements made in this
Security Instrument; (b) someone, including me, begins a legal proceeding that may significantly affect Lender’s interest in the
Property or rights under this Security Instrument (such as a legal proceeding in bankruptcy, in probate, for Condemnation or
Forfeiture (2s defined in Section 11), proceedings which could give a Person rights which could equal or exceed Lender’s
interest in the Property or under this Security Instrument, proceedings for enforcement of a Lien which may become superior to
this Security Instrument, or to enforce laws or regulations); or (c) I have abandoned the Property, then Lender may do and pay
for whatever is reasonable or appropriate to protect Lender's interest in the Property and Lender’s rights under this Security
Instrument.

Lender's actions may include, but are not limited to: (a) protecting and/or assessing the value of the Property; (b) securing
and/or repairing the Property; (c} paying sums to eliminate any Lien against the Property that may be equal or superior to this
Security Instrument; (d) appearing in court; and (e) paying reasonable attorneys’ fees to protect its interest in the Property and/or
rights under this Security Instrument, including its secured position in a bankruptcy proceeding. Lender can also enter the
Property to make repairs, change locks, replace or board up doors and windows, drain water from pipes, climinate building or
other code violations or dangerous conditions, have utilities turned on or off, and take any other action to secure the Property.
Although Lender may take action under this Section 9, Lender does not have to do so and is under no duty to do so. I agree that
Lender will not be liable for not taking any or all actions under this Section 9.

I will pay (o Lender any amounts, with interest, which Lender spends under this Section 9. ! will pay those amounts to
Lender when Lender sends me a notice requesting that I do so. 1 will pay interest on those amounts at the interest rate set forth in
the Note. Interest on each amount will begin on the date that the amount is spent by Lender. This Security Instrument will
protect Lender in case } do not keep this promise to pay those amounts with interest.

if J do not own, but am a tenant on the Property, | will! fulfill all my obligations under my lease. I also agree that, if J
acquire the full title (sometimes called “Fee Title") to the Property, my lease interest and the Fee Tide will not merge unless
Lender agrees to the merger in writing.

10, Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, | will pay the
premiums for the Mortgage Insurance. If, for any reason, the Mortgage Insurance coverage ceases to be available from the
mortgage insurer that previously provided such insurance and Lender required mé to make separale payments toward the
premiums for Mortgage Insurance, 1 will pay the premiums for substantially equivalent Mortgage Insurance coverage from an
alternate mortgage insurer, However, the cost of this Mortgage Insurance coverage will be substantially equivalent to the cost to
me of the previous Mortgage Insurance coverage, and the alternate mortgage insurer will be selected by Lender.

if substantially equivalent Mortgage Insurance coverage is not available, Lender will establish a non-refundable "Loss
Reserve” as a substitute for the Mortgage Insurance coverage. I will continue to pay to Lender each month an amount equal to
one-twelfth of the yearly Mortgage Insurance premium (as of the time the coverege lapsed or ceased to be in effect), Lender will
retain these payments, and will use these payments to pay for losses that the Mortgage Insurance would have covered. The Loss
Reserve is non-refundable even if the Loan is ultimately paid in full and Lender is nol required to pay me any interest on the
Loss Reserve. Lender can no longer require Loss Reserve payments if: (a) Mortgage Insurance coverage again becomes available
through an insurer selected by Lender; (b) such Mortgage Insurance is obtained; (c) Lender requires separately designated
payments toward the premiums for Mortgage Insurance; and (d) the Mortgage Insurance coverage is in the amount and for the
period of time required by Lender. .

If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required to make separate
payments toward the premiums for Mortgage Insurance, | will pay the Mortgage Insurance premiums, or the Loss Reserve
payments, until the requirement for Mortgage Insurance ends according to any written agreement between Lender and me
providing for such termination or until termination of Mortgage Insurance is required by Applicable Law. Lender may require
me to pay the premiums, or the Loss Reserve payments, in the manner described in Section 3 of this Security Instrument.
Nothing in this Section 10 will affect my obligation to pay interest at the rate provided in the Note.

NEW eer Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 7 of 13 pages)
Case 1-15-41734-nhIl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

'

A Mortgage Insurance policy pays Lender (or any entity that purchases the Note) for certain losses it may incur if Borrower
does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance policy.

Mortgage insurers assess their total risk on all Mortgage Insurance from time to time. Mortgage insurers may enter into
agreements with other parties to share or change their risk, or to reduce losses, These agreements are based on terms and
conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. These agreements
may require the mortgage insurer to make payments using any source of funds that the mortgage insurer may have available
(which may include Mortgage Insurance premiums).

As a result of these agreements, Lender, any owner of the Note, another insurer, any reinsurer, or any other entity may
receive (directly or indirectly) amounts that come from a portion of Borrower's payments for Mortgage Insurance, in exchange
for sharing or changing the mortgage insurer’s risk, or reducing losses. If these agreements provide that an affiliate of Lender
takes a share of the insurer's risk in exchange for a share of the premiums paid to the insurer, the arrangement is often termed
"captive reinsurance.” It also should be understood that: (a) any of these agreements will not affect the amounts that Borrower
has agreed to pay for Mortgage Insurance, or any other terms of the Loan. These agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund; and (b) any of these agreements
will not affect the rights Borrower has - if any - regarding the Mortgage Insurance under the Homeowners Protection Act of
1998 or any other law. These rights may include the right (a) to receive certain disclosures, (b) to request and obtain cancellation
of the Mortgage Insurance, (c) to have the Mortgage Insurance terminated automatically, and/or (d) to receive a refund of any
Mortgage Insurance premiums that were not earned at the time of such cancellation or termination.

11. Agreements About Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are assigned to and will be paid
to Lender,

If the Property is damaged, such Miscellaneous Proceeds will be applied to restoration or repair of the Property, if (a) the
restoration or repair is economically feasible, and (b) Lender's security given in this Security Instrument is not lessened. During
such repair and restoration period, Lender will have the right to hold such Miscellaneous Proceeds until Lender has had an
opportunity to inspect the Property to verify that the work has been completed to Lender’s satisfaction. However, the inspection
will be undertaken promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of progress
payments as the work is completed. Unless Lender and | agree otherwise in writing or unless Applicable Law requires interest to
be paid on such Miscellancous Proceeds, Lender will not be required to pay Borrower any interest or camings on the
Miscellaneous Proceeds. If the restoration or repair is not economically feasible or Lender's security given in this Security
Instrument would be lessened, the Miscellancous Proceeds will be applied to the Sums Secured, whether or not then due. The
excess, if any, will be paid to me. Such Miscellaneous Proceeds will be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds will be applied to the
Sums Secured, whether or not then due. The excess, if any, will be paid to me.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the Property
immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount of the Sums Secured
immediately before the partial taking, destruction, or loss in value, the Sums Secured will be reduced by the amount of the
Miscellaneous Proceeds multiplied by the following fraction: (a) the (otal amount of the Sums Secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market value of the Property immediately before the partial
taking, destruction, or loss in value. Any balance shall be paid to me.

In the event of a partial (aking, destruction, or loss in value of the Property in which the fair market value of the Property
immediately before the partial taking, destruction, or loss in value is less than the amount of the Sums Secured immediately
before the partial taking, destruction, or loss in value, the Miscellaneous Proceeds will be applied to the Sums Secured whether
or not the sums are then due.

If { abandon the Property, or if, after Lender sends me notice that the Opposing Party (as defined in the next sentence)
offered to make an award to settle a claim for damages, | fail 10 respond to Lender within 30 days after the date Lender gives
notice, Lender is authorized to collect and apply the Miscellaneous Proceeds either (o restoration or repair of the Property or to
the Sums Secured, whether or not then due. "Opposing Party” means the third party that owes me Miscellancous Proceeds or the
party against whom I have a right of action in regard to Miscellaneous Proceeds.

I will be in default under this Security Instrument if any civil or criminal action or proceeding that Lender determines could
result in a court ruling (a) that would require Forfeiture of the Property, or (b) that could damage Lender's interest in the
Property or rights under this Security Instrument. "Forfeiture" is a court action to require the Property, or any part of the
Property, to be given up, | may correct the default by obtaining a court ruling that dismisses the court action, if Lender
determines that this court mling prevents Forfeiture of the Property and also prevents any damage to Lender's interest in the
Property or rights under this Security Instrument, If I correct the default, | will have the right to have enforcement of this
Security Instrument discontinued, as provided in Section 19 of this Security Instrument, even if Lender bas required Immediate
Payment in Full (as defined in Section 22). The proceeds of any award or claim for damages that are attributable to the damage
or reduction of Lender’s interest in the Property are assigned, and will be paid, to Lender.

NEW YORK-Single Family—Fannie Mae/freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 8 of 13 pages)
Case 1-15-41734-nhIl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

Ali Miscellancous Proceeds that are not applied to restoration or repair of the Property will be applied in the order provided
for in Section 2.

12. Continuation of Borrower's Obligations And of Lender's Rights.

(a) Borrower’s Obligations. Lender may allow me, or a Person who takes over my rights and obligations, to delay or to
change the amount of the Periodic Payments. Even if Lender does this, however, 1 will still be fully obligated under the Note
and under this Security Instrument unless Lender agrees to release me, in writing, from my obligations.

Lender may allow those delays or changes for me or a Person who takes over my rights and obligations, even if Lender is
requested not to do so. Even if Lender is requested to do so, Lender will not be required to (1) bring a lawsuit against me or
such a Person for not fulfilling obligations under the Note or under this Security Instrument, or (2) refuse to extend time for
payment or otherwise modify amortization of the Sums Secured.

(b) Lender’s Rights. Even if Lender docs not exercise or enforce any right of Lender under this Security Instrument or
under Applicable Law, Lender will still have all of those rights and may exercise and enforce them in the future, Even if: (1)
Lender obtains insurance, pays taxes, or pays other claims, charges or Liens against the Property; (2) Lender accepts payments
from third Persons; or (3) Lender accepts payments in amounts less than the amount then due, Lender will have the right under
Section 22 below to demand that I make Immediate Payment in Full of any amounts remaining due and payable to Lender under
the Note and under this Security Instrument,

13. Obligations of Borrowér And of Persons Taking Over Borrower's Rights or Obligations. If more than one Person
signs this Security Instrument as Borrower, each of us is fully obligated to keep all of Borrower's promises and obligations
contained in this Security Instrument. Lender may enforce Lender’s rights under this Security Instrument against each of us
individually or against all of us together. This means that any one of us may be required to pay all of the Sums Secured.
However, if one of us does not sign the Note: (a) that Person is signing this Security Instrument only to give that Person's rights
in the Property 10 Lender under the terms of this Security Instrument; (b) that Person is not personally obligated to pay the Sums
Secured; and (c) that Person agrees that Lender may agree with the other Borrowers to delay enforcing any of Lender's rights, to
modify, or make any accommodations with regard to the terms of this Security Instrument or the Note without that Person's
consent,

Subject to the provisions of Section 18 of this Security Instrument, any Person who takes over my rights or obligations
under this Security Instrument in writing, and is approved by Lender in writing, will have all of my rights and will be obligated
to keep all of my promises and agreements made in this Security Instrument. Borrower will not be released from Borrower's
obligations and liabilities under this Security Instrument unless Lender agrees to such release in writing. Any Person who takes
over Lender's rights or obligations under this Security Instrument will have all of Lender's rights and will be obligated to keep
all of Lender's promises and agreements made in this Security Instrument except as provided under Section 20.

14. Loan Charges. Lender may charge me fees for services performed in connection with my default, for the purpose of
protecting Lender's interest in the Property and rights under this Security Instrument, including, but not limited to, attorneys"
fees, property inspection and valuation fees. With regard to other fees, the fact that this Security Instrument does not expressly
indicate that Lender may charge a certain fee does not mean that Lender cannot charge that fee. Lender may not charge fees that
are prohibited by this Security Instrument or by Applicable Law,

If the Loan is subject to Applicable Law which sets maximum loan charges, and that Applicable Law is finally interpreted
so that the interest or other loan charges collected or to be collected in connection with the Loan exceed permitted limits: (a) any
such loan charge will be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from me which exceeded permitted limits will be refunded to me. Lender may choose to make this refund by reducing
the principal owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the reduction will
be treated as a partial prepayment without any prepayment charge (even if a prepayment charge is provided for under the Note).
If I accept such a refund that is paid directly to me, I will waive any right to bring a lawsuit against Lender because of the
overcharge.

15. Notices Required under this Security Instrument. All notices given by me or Lender in connection with this Security
Instrument will be in writing. Any notice to me in connection with this Security Instrument is considered given to me when
mailed by first class mail or when actually delivered to my notice address if sent by other means, Notice to any one Borrower
will be notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice address is the address of the
Property unless 1 give notice to Lender of a different address. | will promptly notify Lender of my change of address. If Lender
specifies a procedure for reporting my change of address, then I will only report a change of address through that specified
procedure. There may be only one designated notice address under this Security Instrument at any one time. Any notice to
Lender will be given by delivering it or by mailing it by first class mail to Lender’s address stated on the first page of this
Security Instrument unless Lender has given me notice of another address. Any notice in connection with this Security
Instrument is given to Lender when it is actually received by Lender. If any notice required by this Security Instrument is also
required under Applicable Law, the Applicable Law requirement will satisfy the corresponding requirement under this Security
Instrument.

NEW a =m Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (age 9 of 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

16. Law That Governs this Security Instrument; Word Usage. This Security Instrument is governed by federal law and
the law of New York State. All rights and obligations contained in this Security Instrument are subject to any requirements and
limitations of Applicable Law. Applicable Law might allow the parties to agree by contract or it might be silent, but such silence
does not mean that Lender and I cannot agree by contract. If any term of this Security Instrument or of the Note conflicts with
Applicable Law, the conflict will not affect other provisions of this Security Instrument or the Note which can operate, or be
given effect, without the conflicting provision. This means that the Security Instrument or the Note will remain as if the
conflicting provision did not exist.

As used in this Security Instrument: (a) words of the masculine gender mean and include corresponding words of the
feminine and neuter genders; (b) words in the singular mean and include the plural, and words in the plural mean and include the
singular; and (c) the word "may" gives sole discretion without any obligation to take any action.

17. Borrower’s Copy. | will be given one copy of the Note and of this Security Instrument.

18. Agreements about Lender’s Rights If the Property Is Sold or Transferred, Lender may require Immediate Paymeot
in Full of al] Sums Secured by this Security Instrument if all or any part of the Property, or if any right in the Property, is sold
or transferred without Lender's prior written permission, If Borrower is not 2 natural Person and a beneficial interest in
Borrower is sold or transferred without Lender's prior written permission, Lender also may require Immediate Payment in Full.
However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law,

If Lender requires Immediate Payment in Full under this Section 18, Lender will give me a notice which states this
requirement. The notice will give me at least 30 days to make the required payment, The 30-day period will begin on the date
the notice is given to me in the manner required by Section 15 of this Sccurity Instrument. If I do not make the required payment
during that period, Lender may act to enforce its rights under this Security Instrument without giving me any further notice or
demand for payment.

19, Borrower's Right to Have Lender’s Enforcement of this Security Instrument Discontinued. Even if Lender has
required Immediate Payment in Full, I may have the right to have enforcement of this Security Instrument stopped. I will have
this right at any time before the carliest of: (a) five days before sale of the Property under any power of sale granted by this
Security Instrument; (b) another period as Applicable Law might specify for the termination of my right to have enforcement of
the Loan stopped; or (c) a judgment has been entered enforcing this Security Instrument. In order to have this right, I will meet
the following conditions:

(a) 1 pay to Lender the full amount that then would be due under this Security Instrument and the Note as if Immediate

Payment in Full had never been required;

(b) I correct my failure to keep any of my other promises or agreements made in this Security Instrument,

(c) I pay all of Lender's reasonable expenses in enforcing this Security Instrument including, for example, reasonable

attorneys’ fees, property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender’s

interest in the Property and rights under this Security Instrument; and

(d) 1 do whatever Lender reasonably requires to assure that Lender’s interest in the Property and rights under this Security

‘Instrument and my obligations under the Note and under this Security Instrument continue unchanged.

Lender may require that I pay the sums and expenses mentioned in (a) through (d) in one or more of the following forms, as
selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier’s check drawn upon
an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic Funds Transfer.

If I fulfill all of the conditions in this Section 19, then this Securily Instrument will remain in full effect as if Immediate
Payment in Full had never been required. However, I will not have the right to have Lender's enforcement of this Security
Instrument discontinued if Lender has required Immediate Payment in Full under Section 18 of this Security Instrument.

20. Note Holder’s Right to Sell the Note or an Interest in the Note; Borrower's Right to Notice of Change of Loan
Servicer; Lender's and Borrower's Right to Notice of Grievance. The Note, or an interest in the Note, together with this
Security Instrument, may be sold one or move times. I might not receive any prior notice of these sales.

The entity that collects the Periodic Payments and performs other mortgage loan servicing obligations under the Note, this
Security Instrument, and Applicable Law is called the "Loan Servicer.” There may be a change of the Loan Servicer as a result
of the sale of the Note. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. Applicable
Law requires that I be given written notice of any change of the Loan Servicer. The notice will state the name and address of the
new Loan Servicer, and also tell me the address to which I should make my payments. The notice also will contain any other
information required by RESPA or Applicable Law. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer
other than the purchaser of the Note, the mortgage loan servicing obligations to me will remain with the Loan Servicer or be
transferred 19 a successor Loan Servicer and are nol assumed by the Note purchaser unless otherwise provided by the Note
purchaser.

(aces Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 10 of 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

 

Neither I nor Lender may commence, join or be joined to any court action (as either an individual party or the member of a
class) that arises from the other party's actions pursuant to this Security Instrument or that alleges that the other has not fulfilled
any of ils obligations under this Security Instrument, unless the other is notified (in the manner required under Section 15 of this
Security Instrument) of the unfulfilled obligation and given a reasonable time period to take corrective action. If Applicable Law
provides a time period which will elapse before certain action can be taken, that time period will be deemed to be reasonable for
purposes of this paragraph. The notice of acceleration and opportunity to cure given to me under Section 22 and the notice of the
demand for payment in full given to me under Section 22 will be deemed to satisfy the notice and opportunity to take corrective
action provisions of this Section 20. All rights under this paragraph are subject to Applicable Law.

21. Continuation of Borrower's Obligations to Maintain and Protect the Property. The federal Jaws and the laws of
New York State that relate to health, safety or environmental protection are called “Environmental Law.” Environmental Law
classifies certain substances as toxic or hazardous. There are other substances that are considered hazardous for purposes of this
Section 21. These substances are gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or formaldchydc, and radioactive materials. The substances defined as
toxic or hazardous by Environmental Law and the substances considered hazardous for purposes of this Section 21 are called
"Hazardous Substances." "Environmental Cleanup” includes any response action, remedial action, or removal action, as defined
in Environmental Law. An “Environmental Condition" means a condition that can cause, contribute to, or otherwise trigger an
Environmental Cleanup.

I will not do anything affecting the Property that violates Environmental Law, and I will not allow anyone else to do so. I
will not cause or permit Hazardous Substances to be present on the Property. 1 will not use or store Hazardous Substances on the
Property. I also will not dispose of Hazardous Substances on the Property, or release any Hazardous Substance on the Property,
and 1 will not allow anyone else to do so. I also will not do, nor allow anyone else to do, anything affecting the Property that:
(a) is in violation of any Environmental Law; (b) creates an Environmental Condition; or (c) which, due to the. presence, use, or
release of a Hazardous Substance, creates a condition that adversely affects the value of the Property. ‘The promises in this
parapraph do not apply to the presence, use, oF storage on the Property of small quantities of Hazardous Substances that are
generally recognized as appropriate for normal residential use and maintenance of the Property (including, but not limited to,
Hazardous Substances in consumer products), I may use or store these small quantities on the Property. In addition, unless
Environmental Law requires removal or other action, the buildings, the improvements and the fixtures on the Property are
permitted to contain asbestos and asbestos-containing materials if the asbestos and asbestos-containing materials are undisturbed
and “non-friable" (thar is, not casily crumbled by hand pressure).

I will promptly give Lender written notice of: (a) any investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental Law
of which | have actual knowledge; (b) any Environmental Condition, including but not limited to, any spilling, leaking,
discharge, release or threat of release of any Hazardous Substance; and (c) any condition caused by the presence, use or release
of a Hazardous Substance which adversely affects the value of the Property. If l learn, or any governmental or regulatory
authority, or any private party, notifies me that any removal or other remediation of any Hazardous Substance affecting the
Property is necessary, I will promptly take all necessary remedial actions in accordance with Environmental Law.

Nothing in this Security Instrument creates an obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS

I also promise and agree with Lender as follows:

22. Lender’s Rights If Borrower Fails to Keep Promises and Agreements. Except as provided in Section 18 of this
Security Instrument, if all of the conditions stuted in subsections (a), (b) and (c) of this Section 22 are met, Lender may
require that I pay immediately the entire amount then remaining unpaid under the Note and under this Security
Instrument. Lender may do this without making any further demand for payment. This requirement is called "Immediate
Payment in Full."

If Lender requires Immediate Payment In Full, Lender may bring a lawsuit to take away all of my remaining rights
in the Property and have the Property sold. At this sale Lender or anuther Person may acquire the Property. This is
known as "Foreclosure and Sale." In any lawsuit for Foreclosure and Sale, Lender will have the right to collect all costs
and disbursements and additional allowances allowed by Applicable Law and will have the right to add all reasonable
attorneys’ fees to the amount I owe Lender, which fecs shall become part of the Sums Secured.

NEW ae Family—Fannie Mac/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 1] ef 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

Lender may require Immediate Payment in Full under this Section 22 only if all of the following conditions are met:

(a) I fail to keep any promise or agreement made in this Security Instrument or the Note, including, but not limited

to, the promises to pay the Sums Secured when due, or if another default occurs under this Security Instrument;

(b) Lender sends to me, in the manner described in Section 15 of this Security Instrument, a notice that states:

(1) The promise or agreement that I failed to keep or the default that has occurred;

(2) The action that I must take to correct that default;

(3) A date by which I must correct the default, That date will be at least 30 days from the date on which the
notice is given;

(4) That if 1 do not correct the default by the date stated in the notice, Lender may require Immediate Payment
in Full, and Lender or another Person may acquire the Property by means of Foreclosure and Sale;

(5) That if I meet the conditions stated in Section 19 of this Security instrument, I will have the right to have
Lender’s enforcement of this Security Instrument stopped and to have the Note and this Security Instrument
remain fully effective as if Immediate Payment in Full had never been required; and

(6) That I have the right in any lawsuit for Foreclosure and Sale to argue that I did keep my promises and.
agreements under the Note and under this Security Instrument, and to present any other defenses that I may
have; and

(c) I do not correct the default stated in the notice from Lender by the date stated in that notice.

23. Lender’s Obligation to Discharge this Security Instrument. When Lender has been paid all amounts due under the
Note and under this Security Instrument, Lender will discharge this Security Instrument by delivering a certificate stating that
this Security Instrument has been satisfied. 1 will pay all costs of recording the discharge in the proper official records. I agree to
pay a fee for the discharge of this Security Instrument, if Lender so requires. Lender may require that I pay such a fee, but only
if the fee is paid to a third party for services rendered and the charging of the fee is permitted by Applicable Law.

24, Agreements about New York Lien Law. 1 will receive all amounts lent to me by Lender subject to the trust fund
provisions of Section 13 of the New York Lien Law. This means that I will: (a) hold al! amounts which I receive and which I
have a right to receive from Lender under the Note as a trust fund; and (b) use those amounts to pay for “Cost of Improvement"
(as defined in Section 13 of the New York Lien Law) before I use them for any other purpose. The fact that I am holding those
amounts as a trust fund means that for any building or other improvement located on the Property I have a special responsibility
under the law to use the amount in the manner described in this Section 24.

25. Borrower’s Statement Regarding the Property [check box as applicable].

C) This Security Instrument covers real property improved, or to be improved, by a onc or two family dwelling only,

() This Security Instrument covers real property principally improved, or to be improved, by one or more structures
containing, in the aggregate, not more than six residential dwelling units with each dwelling unit having ils own
separate cooking facilities.

(J This Security Instrument does not cover real property improved as described above.

NEW YORK-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 12 of 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

BY SIGNING BELOW, I accept and agree to the promises and agreements contained in pages 1 through 13 of this Security
Instrument and in any Rider signed by me and recorded with it.

44 a“

 

 

 

 

 

C/ MAGLIO -Borrawer
(Seal)
-Borrower
(Seal) (Seal)
-Borrowet “Borrower
Mew Yok ¥
State of RENNSYEYANTA ) ss.:
County of hi chaad
On the Li id day of _ / , in the year Zoo 7 , before me, Mari: free

, the undersigned, personally appeared FRANK MAGLIO, A MARRIED MAN, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed the

instrument.

My Commission Expires: Phe >

MARIO PEREZ Notary Public
Notary Public, State of New York
No, 02PE6137357
Qualified in RICHMOND County
Commission Expires Nov 21, 2009

NEW YORK--Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/01 (page 13 of 13 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

CONDO RIDER Loan Number 1050070553160

THIS CONDOMINIUM RIDER is made this 21ST day of MAY :2007_—s«,
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or
Security Deed (the "Security Instrument") of the same date given by the undersigned (the "Borrower") to
secure Borrower’s Note to HOUSEHOLD FINANCE REALTY CORPORATION OF NEW YORK (the
Lender") of the same date and covering the Property described in the Security Instrument and located at:

15 WIRT AVENUE, UNIT 287, STATEN ISLAND, NEW YORK 10309
(Property Address]
The Property includes a unit in, together with an undivided interest in the common elements of, a
condominium project known as:
ROSSVILLE WOODBROOKE ESTATES
[Name of Condominium Project]

(the "Condominium Project"). If the owners association or other entity which acts for the Condominium
Project (the "Owners Association") holds title to property for the benefit or use of its members or
shareholders, the Property also inchides Borrower's interest in the Owners Association and the uses,
proceeds and benefits of Borrower's interest.

CONDOMINIUM COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. Condominium Obligations. Borrower shall perform all of Borrower’s obligations under the
Condominium Project's Constituent Documents. The "Constituent Documents" are the: (i)
Declaration or any other document which creates the Condominium Project; (ii) by-laws; (iii) code
of regulations; and (iv) other equivalent documents. Borrower shall promptly pay, when due, all
dues and assessments imposed pursuant to the Constituent Documents.

B. Property Insurance. So long as the Owners Association maintains, with a generally
accepted insurance carrier, a “master” or "blanket" policy on the Condominium Project which is
satisfactory to Lender and which provides insurance coverage in the amounts (including deductible
levels), for the periods, and against loss by fire, hazards included within the term "extended
coverage," and any other hazards, including, but not limited to, earthquakes and floods, from
which Lender requires insurance, then: (i) Lender waives the provision in Section 3 for the
Periodic Payment to Lender of the yearly premium installments for property insurance on the
Property; and (ii) Borrower's obligation under Section 5 to maintain property insurance coverage
on the Property is deemed satisfied to the extent that the required coverage is provided by the
Owners Association policy.

What Lender requires as a condition of this waiver can change during the term of the loan.

Borrower shall give Lender prompt notice of any lapse in required property insurance coverage
provided by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration or repair
following a loss to the Property, whether to the unit or to common elements, any proceeds payable
to Borrower are hereby assigned and shall be paid to Lender for application to the sums secured by
the Security Instrument, whether or not then due, with the excess, if any, paid to Borrower,

C. Public Liability Insurance, Borrower shall take such actions as may be reasonable to insure
that the Owners Association maintains a public liability insurance policy acceptable in form,
amount, and extent of coverage to Lender.

MULTISTATE CONDOMINIUM RIDER-Single Family-Fanale Mac/Freddle Mac UNIFORM INSTRUMENT Form 3140 1/01

Se =. ve
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

 

D. Condemnation. The proceeds of any award or claim for damages, direct or consequential,
payable to Borrower in connection with any condemnation or other taking of all or any part of the
Property, whether of the unit or of the common elements, or for any conveyance in lieu of
condemnation, are hereby assigned and shall be paid to Lender. Such proceeds shall be applied by
Lender to the sums secured by the Security Instrument as provided in Section 11.

E. Lender’s Prior Consent. Borrower shall not, except after notice 10 Lender and with
Lender’s prior written consent, either partition or subdivide the Property or consent to: (i) the
abandonment or termination of the Condominium Project, except for abandonment or termination
required by law in the case of substantial destruction by fire or other casualty or in the case of a
taking by condemnation or eminent domain; (ii) any amendment to any provision of the
Constituent Documents if the provision is for the express benefit of Lender; (iii) termination of
professional management and assumption of self-management of the Owners Association; or (iv)
any action which would have the effect of rendering the public liability insurance coverage
maintained by the Owners Association unacceptable to Lender.

F. Remedies. If Borrower does not pay condominium dues and assessments when due, then
Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall become
additional debt of Borrower secured by the Security Instrument. Unless Borrower and Lender
agree to other terms of payment, these amounts shall bear interest from the date of disbursement at
the Note rate and shall be payable, with interest, upon notice from Lender to Borrower requesting

payment.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Condominium Rider.

Lette. (Seal)

FRANK MAGLIO ~Borrower

(Seal)

-Borrower

 

(Seal)

-Borrower

MULTISTATE CONDOMINIUM RIDER-Single Family—Fanntc Mae/Freddie Mac UNIFORM INSTRUMENT Form 3140 1/01

(page 2 of 2 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

 

 

—

ADJUSTABLE RATE RIDER
(LIBOR Index - Rate Caps)

THIS ADJUSTABLE RATE RIDER is made this 21ST day of MAY, 2007, and is incorporated into and
shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Deed to Secure Debt (the "Security
Instrument") of the same date given by the undersigned (the "Borrower") to secure the Borrower's Note to
HOUSEHOLD FINANCE REALTY CORPORATION OF NEW YORK (the “Lender”) of the same date
and covering the property described in the Security Instrument and located at:

15 WIRT AVENUE, UNIT 287, STATEN ISLAND, NEW YORK 10309
[Property Address]

YHE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE INTEREST RATE
AND THE MONTHLY PAYMENT. THE NOTE LIMITS THE AMOUNT THE BORROWER’S
INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE THE
BORROWER MUST PAY.

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:
A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
The Note provides for an initial interest rate of 8.14%. The Note provides for changes in the interest rate
and the monthly payments, as follows:
4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change on the 25TH day of MAY, 2009, and on that day
every sixth month thereafter. Each date on which my interest rate could change is called a
"Change Date.”

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index. The
"Index" is the average of interbank offered rates for six-month U.S. dollar-denominated
deposits in the London market ("LIBOR"), as published in The Wall Street Journal. The
most recent Index figure available as of the first business day of the month immediately
preceding the month in which the Change Date occurs is called the "Current Index.”

If the Index is no longer available, the Note Holder will choose a new index that is based
upon comparable information. The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding
SEVEN AND 14/100THS percentage points (7.14%) to the Current Index. The Note Holder
will then round the result of this addition to the nearest one-eighth of one percentage point
(0.125%), Subject to the limits stated in Section 4(D) below, this rounded amount will be my
pew inlerest rate until the next Change Date.

The Note Holder will then determine the amount of the monthly payment that would be
sufficient to repay the unpaid principal that ] am expected to owe at the Change Date in full
on the maturity date at my new interest rate in substantially equal payments. The result of
this calculation wil! be the new amount of my monthly payment.

MULTISTATE ADJUSTABLE RATE RIDER (LIBOR Index)—Singie Family-¥reddie Mac MODIFIED INSTRUMENT Form 3192 11 (page J of 3 pages)
 

Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

(D) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than
11.14% or less than 8.14%. Thereafter, my interest rate will never be increased or decreased
on any single Change Date by more than ONE percentage point (1%) trom the rate of interest
I have been paying for the preceding six months. My interest rate will never be greater than
14.14% or less than 8.14%.

{E) Effective Date of Changes

My new interest rate will become effective on each Change Date. 1 will pay the amount
of my new monthly payment beginning on the first monthly payment date after the Change
Date until the amount of my monthly payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rale and
the amount of my monthly payment before the effective date of any change. The notice will
include information required by law to be given to me and also the title and telephone number
of a person who will answer any question | may have regarding the notice.

B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
Uniform Covenant 18 of the Security Instrument is amended to read as follows:

Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section
18, "Interest in the Property" means any legal or beneficial interest in the Property, including,
but not limited to, those beneficial interests transferred in a bond for deed, contract for deed,
installment sales contract or escrow agreement, the intent of which is the transfer of tille by
Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or
if a Borrower is not a natural person and a beneficial interest in Borrower is sold or
transferred) without Lender’s prior written consent, Lender may require immediate payment
in full of all sums secured by this Security Instrument. However, this option shall not be
exercised by Lender if such exercise is prohibited by Applicable Law. Lender also shall not
exercise this option if: (2) Borrower causes to be submitted to Lender information required by
Lender to evaluate the intended transferee as if a new Joan were being made to the transferee;
and (b) Lender reasonably determines that Lender's security will not be impaired by the loan
assumption and that the risk of a breach of any covenant or agreement in this Security
Instrument is acceptable to Lender.

To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a
condition to Lender's consent to the loan assumption, Lender may also require the transferee
to sign an assumption agreement that is acceptable to Lender and that obligates the transferee
to keep all the promises and agreements made in the Note and in this Security Instrument,
Borrower will continue to be obligated under the Note and this Security Instrument unless
Lender releases Borrower in wriling.

If Lender exercises the option to require immediate payment in full, Lender shall give
Borrower notice of acceleration. The notice shall provide a period of not less than 30 days
from the date the notice is given in accordance with Section 15 within which Borrower must
pay all sums secured by this Security Instrument, If Borrower fails to pay these sums prior to
the expiration of this period, Lender may invoke any remedies permitted by this Security
Instrument without further notice or demand on Borrower,

MULTISTATE ADJUSTABLE RATE RIDER (LIBOR Index)—Single Family-Frevisis Mise MODIFIED INSTRUMENT Form 3192 11 (page 2 of 3 pages)
Case 1-15-41734-nhIl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

 

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Adjustable

Rate Rider.
g 2 wd V/A (Seal)
DF

FRANK MAGLIO

-Borrower

(Seal)

-Borrower

 

(Seal)

-Borrower

 

MULTISTATE ADJUSTABLE RATE RIDER (LIBOR Index)—Single Family~Preddle Mac MODIFIED INSTRUMENT Form 3192 U0t (page 3 of 3 pages)
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

4

Integrated Real Esfafe Processing

Phone: (877) 287-4494 Attn: Non-Branch Unit
Fax: (877) 287-7191 290 Bilmar Drive Suite 201
Pittsburgh, PA 15205
ORDER: T007-505940 RE: MAGLIO, FRANK

15 WIRT AVE.
STATEN ISLAND, NY 103094225
RICHMOND COUNTY

 

LEGAL DESCRIPTION

 

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND; WITH THE
BUILDINGS AND IMPROVEMENTS THEREON ERECTED, SITAUTE, LYING ©
AND BEING:

THE UNIT KNOWN AS HOME NO 287 IN BUILDING NO. 32 IN THE
DECLARATION ESTABLISHING WOODBROOKE ESTATES CONDOMINIUM
SECTION III, MADE BY THE GRANTOR UNDER THE CONDOMINIUM ACT
OF THE STATE OF NEW YORK, ARTICLE. 9-B OF THE REAL PROPERTY
LAW OF THE STATE OF NEW YORK, DATED AUGUST 8TH 1984,
RECORDED IN THE OFFICE OF THE CLERK'‘OF THE COUNTY OF
RICHMOND ON THE 6TH DAY OF SEPTEMBER 1984 IN REEL 32 PAGE
2403 AND DESIGNATED ALSO AS TAX LOT 1061 IN THE TAX BLOCK
7048 ON THE FLOOR PLANS OF THE BUILDING, CERTIFIED BY
HURBERT H. HARMAN ARCHITECT, FILED IN THE SAID CLERK'S
OFFICE AS MAP NO. C-58, TOGETHER WITH AN UNDIVIDED 1.03
INTEREST IN THE COMMON ELEMENTS.

THE LAND ON WHICH THE BUILDING CONTAINING THE UNIT IS
LOCATED (AND) UPON WHICH THE OTHER BUILDINGS FORMING PART
OF THE PROPERTY ARE LOCATED IS DESCRIBED IN SCHEDULE A.
ANNEXED HERETO.

ALL THESE CERTAIN LOTS, PLACES OR PARCELS OF LAND, SITUATE,
LYING AND BEING IN THE BOROUGH OF STATEN ISLAND, COUNTY OF

RICHMOND, CITY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE
SOUTHERLY LINE OF WIRT AVENUE AND THE WESTERLY LINE OF
HAMPTON PLACE, AS BOTH STREETS ARE ADOPTED BY THE CITY OF
NEW YORK;

RUNNING THENCE SOUTH 15 DEGREES 48 MINUTES 15 SECONDS ALONG
THE WESTERLY LINE OF HAMPTON PLACE, 63.02 FEET TO A POINT;

THENCE SOUTHERLY AND STILL ALONG THE WESTERLY LINE OF
HAMPTON PLACE ALONG THE ARC OF CIRCLE, CURVING TO THE LEFT
THE RADIUS OF WHICH IS 127.00 FEET AND CENTRAL ANGLE TO 60
Case 1-15-41734-nhl Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

DEGREES 15 MINUTES 07 SECONDS A LENGTH OF-133.55 FEET TO A
POINT;

THENCE SOUTH 21 DEGREES 10 MINUTES 50 SECONDS WEST 22.52
FEET TO A POINT;

THENCE SOUTHERLY ALONG THE ARC OF A CIRCLE, CURVING TO THE
RIGHT THE RADIUS OF WHICH IS 65.00 FEET, CENTRAL ANGLE OF

52 DEGREES 26 MINUTES 22 SECONDS A LENGTH OF 59.47 FEET TO
A POINT;

THENCE SOUTH 73 DEGREES 44 MINUTES 12 SECONDS WEST, 179
FEET TO A POINT;

THENCE SOUTH 16 DEGREES 15 MINUTES 48 SECONDS EAST, 30 FEET
TO A POINT;

THENCE SOUTH 73 DEGREES 44 MINUTES 12 SECONDS WEST, 257.00
FEET TO A POINT;

THENCE NORTH 16 DEGREES 02 MINUTES 19 SECONDS WEST, 247.00
FEET TO THE SOUTHERLY LINE OF WIRT AVENUE;

THENCE NORTH 38 DEGREES 44 MINUTES 12 SEOCNDS EAST AND.
ALONG THE SOUTHERLY LINE OF WIRT AVENUE, 437.68 FEET TO THE
WESTERLY LINE OF HAMPTON PLACE AND THE POINT OR PLACE OF
BEGINNING.

ALL THAT CERTAIN-PLOT, PIECE OR PARCEL OF LAND SITUATE
LYING AND BEING IN THE BOROUGH OF STATE ISLAND, COUNTY OF
RICHMOND, CITY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE
NORTHERLY LINE OF WIRT AVENUE, AND THE WESTERLY LINE OF
HAMPTON PLACE, AS BOTH STREETS ARE ADOPTED BY THE CITY OF
NEW YORK;

RUNNING THENCE SOUTH 73 DEGREES 44 MINUTES 12 SECONDS WEST
AND ALONG THE NORTHERLY LINE OF WIRT AVENUE, 437.90 FEET TO
A POINT;

THENCE NORTH 16 DEGREES 02 MINUTES 19 SECONDS WEST 81.83
FEET; .

THENCE NORTH 73 DEGREES 44 MINUTES 12 SECONDS WEST AND
ALONG THE WESTERLY LINE OF HAMPTON PLACE, 81.84 FEET TO THE
NORTHERLY LINE OF WIRT AVENUE, AND THE POINT OR PLACE OF
BEGINNING.

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND SITUATE,
LYING AND BEING IN TEH BOROUGH OF STATEN ISLAND, COUNTY OF
RICHMOND, CITY AND STATE OF NEW YORK BOUNDED AND DESCRIBED
AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTHERLY LINE OF BALSAM PLACE,
DISTANCE 518.72 FEET WESTERLY OF THE CORNER FORMED BY THE
INTERSECTION OF THE NORTHERLY LINE OF BALSAM PLACE, AND THE
WESTERLY LINE OF ROSSVILLE AVENUE AS BOTH STREETS ARE
ADOPTED BY THE CITY OF NEW YORK;
Case 1-15-41734-nhl

e ‘ -

Doc 124-4 Filed 09/25/19 Entered 09/25/19 16:42:54

RUNNING THENCE SOUTH 73 DEGREES S52 MINUTES 45 SECNDS WEST
AND ALONG THE NORTHERLY LINE OF SAID BALSAM PLACE, 270.72

FEET TO A POINT;

THENCE WESTERLY AND STILL AND ALONG THE NORTHERLY LINE OF
BALSAM PLACE, ALONG THE ARC OF A CIRCLE, CURVING TO THE
RIGHT THE RADIUS OF WHICH -IF 73.00 FEET, CENTRAL ANGLE 80
DEGREES 18 MINUTES 50 SECONDS A LENGTH OF 115.07 FEET TO
THE EASTERLY LINE OF HAMPTON PLACE;

THENCE NORTH 15 DEGREES 48 MINUTES 19 SECONDS WEST AND
ALONG THE EASTERLY LINE OF HAMPTON PLACE 232.42 FEET TO A

POINT;

RUNNING THENCE THE FOLLOWING BEARINGS AND DISTANCES;

NORTH 74. DEGREES 11 MINUTES 41 SECONDS EAST 240.00 FEET;

SOUTH 15 DEGREES 48 MINUTES 19 SECONDS EAST, 66.49 FEET;

SOUTHERLY ALONG THE ARC OF A CIRCLE TO THE RIGHT THE RADIUS
OF WHICH IS 45.00 FEET CENTRAL ANGLE,
MINUTES 59 SECONDS, A LENGTH OF 108.65

SOUTH 15 DEGREES
NORTH 73 DEGREES
SOUTH 16 DEGREES
SOUTH 39 DEGREES

SOUTH 16 DEGREES

48
52
07
26
07

MINUTES
MINUTES
MINUTES
MINUTES

MINUTES

19 SECONDS
45 SECONDS
15 SECONDS
01 SECONDS
15 SECONDS

THE NORTHERLY LINE OF BALSAM PLACE AND

OF BEGINNING.

ADDRESS: 15 WIRT AVE.;

STATEN ISLAND,

138 DEGREES 19

FEET;

EAST, 58.90 FEET;
EAST, 106.03 FEET;
EAST, 74.17 FEET;
WEST, 5.35 FEET;

EAST 15.80 FEET TO
TEH POINT OR PLACE

NY 103094225.

 
